Title: To George Washington from Robert Morris, 26 January 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir,
                     Office of Finance 26th January 1782
                  
                  As Provision is now made for Cloathing and feeding the Soldiery and for the Subsistence Money of the Officers, it is proper that some method be adopted to provide the latter with Cloathing also.  This must be done out of their Pay, and therefore, the regular mode would be by an advance of Pay, but unfortunately the State of the Treasury will not admit of such advance, and even if it would, they could not at Camp procure the Articles which they may stand in need of.  To remedy as much as possible these Inconveniencies I propose, that a Number of Promissory Notes be struck off in the following Form.
                  I, John Pierce Pay Master Genl promise to pay to        or Bearer, on the first Day of  next the sum of       at my Office in Philadelphia, from Funds to be furnished me by the Superintendant of the Finances of the United States, for that Purpose.  I propose that the latter Blank be filled up by the Pay Master Genl with sums equal to two Months Pay of the several Officers, who may be with the different Corps, or at the several Posts, and signed by him.  And I propose, that the former Blank be filled up by the Deputy Pay Master with the Name, Rank, Regiment &c. of the Officer, and then that he countersign it.  I will take care that the Pay Master be provided with Funds for Payment of these Notes punctually; and to minister more fully to their Convenience, I have agreed with a Gentlemn to supply Goods to the Officers, such as they may want, and to take the Notes in Payment.  I have the Pleasure to add, that I expect these Goods will be supplied at Camp, as Cheap as they can be bought for Cash in this City.  
                  Should your Excellency approve of this Plan I will immediately cause it to be carried into Execution.  I have the Honor to be Sir Your Excellency’s Most Obedient & humble Servant
                  
                     Robt Morris
                     
                  
               